Citation Nr: 0930428	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
chronic right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for a chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The RO granted service connection 
for a chronic right ankle sprain and assigned a 10 percent 
disability evaluation effective February 24, 2004.  The RO 
also denied the Veteran's claim of entitlement to service 
connection for a bilateral knee condition, now characterized 
as a left knee disorder.

The matter was previously remanded by the Board in February 
2009 for additional development.  That development has been 
completed, and the matter is once again before the Board for 
review.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disorder 
etiologically related to service or a service-connected 
disability.

2.  The Veteran's right ankle condition is manifested by 
dorsiflexion up to 10 degrees, plantar flexion up to 40 
degrees, inversion up to 25 degrees, and eversion up to 20 
degrees, with no additional limitation due to pain, weakness, 
fatigability or incoordination.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for a rating in excess of 10 percent for 
chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, with 
respect to the Veteran's claim for service connection for a 
chronic right ankle sprain, a letter dated in April 2004 was 
sent to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  An additional letter was sent in January 2005 with 
respect to the Veteran's claim for service connection for a 
knee disorder.  The Veteran was notified of the evidence that 
was needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

An additional letter dated May 2006 notified the Veteran of 
the criteria for establishing a disability rating and 
effective date.  Subsequent to the Board's remand of this 
matter in February 2009, the Veteran received an additional 
letter in March 2009 informing him of the evidence needed to 
substantiate his claim for a left knee disorder secondary to 
a service-connected disability.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the March 
2009 letter that addressed all notice elements, including the 
criteria for establishing service connection on a secondary 
basis, as well as the criteria for establishing a disability 
rating and effective date.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the claim was 
then readjudicated by way of an SSOC in May 2009, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In the Veteran's December 2005 Notice of Disagreement (NOD), 
he took issue with the initial disability rating assigned to 
his service-connected chronic right ankle sprain and is 
presumed to be seeking the maximum benefits available under 
the law.  Dingess; see also AB v. Brown.  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued an November 2005 SOC which contained, in 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant. See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Moreover, since VA's notice criteria was 
satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA is in 
compliance with the guidance set forth by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran's service treatment records, private treatment 
records, and VA authorized examination reports have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
for his right ankle condition in August 2004, and an 
additional VA examination was provided in March 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and recorded the relevant findings for rating the 
Veteran's chronic right ankle sprain.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

The Board also notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claim for service connection for a 
left knee disorder.  However, the Board finds that the 
evidence, which does not reflect competent evidence 
suggesting or indicating a nexus between current knee 
symptoms and service or a service-connected disability, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication that current symptoms can be attributed to 
service or a service-connected disability.

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

Service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses relating to the left 
knee.  No abnormalities of the lower extremities were noted 
during the Veteran's June 1989 enlistment examination or June 
1990 separation examination.  The Veteran denied a history of 
a "trick" or locked knee and reported to be in good 
condition at separation.  As there is no indication of a knee 
injury in service, or within one year of separation from 
service, and no competent evidence of a nexus to service, 
service connection for a left knee disorder on a direct basis 
is not warranted.

The Veteran does not assert that he injured his knee in 
service.  Rather, he claims that, in June 1997, his service-
connected right ankle gave out, causing him to fall and 
"split his knee in half."  See October 2004 Statement in 
Support of Claim; January 2006 VA Form 9.

Private treatment records show that the Veteran was treated 
for a left knee injury in May 1997.  He reported being 
assaulted and struck with a baseball bat.  His left leg was 
placed in a cast and he was initially diagnosed with a 
patellar dislocation.  Additional records dated July 1997 
indicate that after additional examination and x-rays, his 
diagnosis was changed to a patellar fracture.

The Veteran was seen again in October 2004 for left knee pain 
and right ankle pain.  He reported breaking his knee many 
years ago, and had experienced pain for many years as well.  
He stated that he treated himself with Motrin or Tylenol.  He 
denied any recent trauma.  On examination, there was no 
tenderness or swelling of the knee.  The Veteran had full 
range of motion and ambulated well.  He was diagnosed with 
left knee pain.

Based on the evidence of record, the Board finds that service 
connection for a left knee disorder is not warranted.  
Although the Veteran reported left knee pain in October 2004, 
there is no competent evidence of any underlying pathology.  
Pain in and of itself is not a disability for purposes of VA 
compensation.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  The Court has consistently held that, under the 
law cited previously, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, there is no indication that the Veteran's left knee 
pain is related to his service-connected chronic right ankle 
sprain.  A veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran has not made 
statements regarding the etiology of his knee pain that are 
beyond his competency.   See Layno v. Brown, 6 Vet. App. 465 
(1994).  While the Board notes that the Veteran is competent 
to state that he sustained an injury to the left knee in June 
1997 as a result of his right ankle giving out, in assessing 
the credibility of such a statement the Board must consider 
this assertion in light of the contemporaneous evidence of 
record, including post-service treatment records.  Here, May 
1997 private treatment records indicate that the Veteran's 
left knee was damaged as the result of an assault, not a 
fall.  Records dated June 1997 show ongoing treatment for 
this injury and do not indicate that the Veteran sustained an 
additional or separate knee injury as the result of a fall.  
The absence of credible contemporaneous evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran injured his knee in the manner that he claims.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Therefore, service connection for a left knee disorder is not 
warranted.

Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate, but finds 
that the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disabilities 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Veteran contends that he is entitled to an increased 
rating for chronic right ankle sprain.  Such disability has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Disabilities of the ankle are rated under Diagnostic Codes 
5270 through 5274.  However, as discussed below, there is no 
evidence in this case of ankylosis of the ankle (rated under 
Diagnostic Code 5270), ankylosis of the subastragalar or 
tarsal joint (rated under Diagnostic Code 5272), malunion of 
the os calcis or astragalus (rated under Diagnostic Code 
5273), or astragalectomy (rated under Diagnostic Code 5274).

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle, and a 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71, Diagnostic Code 5271 (2008). 
Normal range of motion for the ankle is to 20 degrees for 
dorsiflexion and to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in August 2004.  On 
physical examination, the Veteran had dorsiflexion to 20 
degrees without pain and plantar flexion to 40 degrees 
without pain.  He had inversion to 25 degrees, though some 
pain on the lateral aspect of his ankle was noted at 25 
degrees.  He had eversion to 20 degrees without pain.  There 
was tenderness to palpitation along the anterior talofibular 
ligament of the ankle.  No significant swelling was seen.  
There was good stability of the medial and lateral collateral 
ligaments, though the Veteran had laxity with the anterior 
drawer test.  He was otherwise neurovascularly intact.  No 
bony abnormalities were noted on x-ray examination.

Private treatment records indicate the Veteran was seen in 
October 2004.  With respect to the right ankle, there was no 
swelling and the Veteran had full range of motion.  However, 
specific findings for range of motion were not recorded.

The Veteran underwent an additional VA examination in March 
2009.  The Veteran reported that weather conditions sometimes 
aggravated his right ankle.  He denied any swelling, though 
reported that the ankle had a tendency to "give out."  On 
physical examination, the lower extremities were found to be 
symmetrical.  The longitudinal and transverse arches of the 
feet were intact.  Dorsiflexion of the right ankle was 0 to 
10 degrees without pain.  Plantar flexion was 0 to 40 degrees 
without pain.  Inversion was 0 to 25 degrees without pain, 
and eversion was 0 to 20 degrees without pain.  Range of 
motion on active, passive, and repetitive motions were the 
same.  There was no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-up.  
The medial and collateral ligaments of the ankle were intact.  
There was mild laxity with anterior drawer sign.  No assisted 
devices were in place.  There were no incapacitating 
episodes, no radiation of pain, and no neurological findings.  
There was no effect on usual daily activities.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's chronic right ankle sprain is 
appropriately evaluated as 10 percent disabling.  The 
objective findings of record do not support a finding that 
the Veteran has marked limited motion of the ankle to warrant 
a rating in excess of 10 percent.  During the most recent 
examination, the Veteran had no pain on range of motion and 
was able to dorsiflex to 10 degrees and plantar flex to 40 
degrees on active, passive, and repetitive motion.  The 
Veteran reported that the ankle will sometimes "give out." 
However, examination revealed the ankle and foot to be 
structurally intact with no neurological abnormalities.  
Although mild laxity and anterior drawer sign were noted, 
these findings, when considered with the passive, active, and 
repetitive motion findings regarding inversion and eversion 
and the lack of painful motion, reflect moderate limitation 
of motion, and a 10 percent rating is appropriate.

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
ankle disability with the established criteria found in the 
rating schedule for disabilities of the ankle shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Although the 
Veteran reported being unemployed during the August 2004 and 
March 2009 examinations, there is no persuasive evidence in 
the record to indicate that the Veteran's unemployment is 
attributed to his service-connected chronic right ankle 
sprain, or that this service-connected disability causes 
impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  
Indeed, the August 2004 and March 2009 VA examiners both 
specifically noted that the Veteran's ankle disability did 
not have any significant effects on his daily activities.  
The Board therefore has determined that referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

The Board acknowledges the Veteran's belief that his service-
connected chronic right ankle sprain has worsened.  However, 
based on the evidence of record, a rating in excess of 10 
percent for the Veteran's right ankle disability is not 
warranted.


ORDER

Service connection for a left knee disorder is denied.

An initial disability rating in excess of 10 percent for 
chronic right ankle sprain is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


